DETAILED ACTION
I.	Claims 1-30 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 16/746758, filed 01/17/2020, now U.S. Patent No. 10,798,100 which claims priority from Provisional Application 62899571, filed 09/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States. Patent No. 10,798,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                           Examiner’s Statement of Reasons for Allowance
Claims 1-30 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the Terminal Disclaimer give cause for the previous Double Patenting rejection to be hereby withdrawn.
As per independent claims 1, 11 and 21, generally, the prior art of record, United States Patent Application Publication No. US 20170126686 A1 to Totov which shows a system and method for managed access to electronic content; United States Patent Application Publication No. US 20180091517 A1 to Fury Christ et al. which shows a network attached storage (NAS) apparatus having reversible privacy settings for logical storage area shares, and method of configuring same; United States Patent Application Publication No. US 20180375886 A1 to Kirti et al. which shows techniques for monitoring privileged users and detecting anomalous activities in a computing environment; and United States Patent Application Publication No. US 20190028514 A1 to Barboi et al. which shows providing privileged access to non-privileged accounts, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “modifying, by a processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing”; claim 11: “modify the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing”; and claim 21: “modify, by the processing device, the set of rights of the new member with respect to a listing from the set of listings based on a set of visibility and access rules for the listing, wherein the new member directs queries for data of the listing to a reference database having a portion of the data of the listing that is filtered based on the set of visibility and access rules for the listing”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431